Name: Commission Regulation (EEC) No 3820/90 of 19 December 1990 laying down detailed rules for the application of the compensation mechanism to imports of fruit and vegetables from Spain and Portugal
 Type: Regulation
 Subject Matter: plant product;  public finance and budget policy;  information technology and data processing;  trade
 Date Published: nan

 29 . 12 . 90 Official Journal of the European Communities No L 366/43 COMMISSION REGULATION (EEC) No 3820/90 of 19 December 1990 laying down detailed rules for the application of the compensation mechanism to imports of fruit and vegetables from Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for implementing the Act of Accession as regards the compensation mechanism on imports of fruit and vegetables originating in Spain ( x), and in particular Article 4 ( 1 ) thereof, Article 1 1 . The prices to be used for fixing the Community offer price referred to in Article 152 (2) (a) and Article 318 ( 1 ) (a) of the Act of Accession shall be the prices defined in Article 1 ( 1 ) of Regulation (EEC) No 2118/74 and forwarded by the Member States of the Community of Ten pursuant to Article 2 of that Regu ­ lation . 2 . The amount to be added for transport costs to the arithmetic average of the producer prices in each Member State of the Community of Ten shall be calculated on a flat-rate basis by each product each year when the Community offer price is fixed. Having regard to Council Regulation (EEC) No 3648/90 of 11 December 1990 laying down general rules for implementing the Act of Accession as regards the compensation mechanism on imports of fruit and vegetables originating in Portugal (2), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3815/89 (3) has laid down detailed rules for the application of the compensation mechanism to imports of fruit and vegetables from Spain ; whereas it is convenient to lay down in a single Regulation the detailed rules for the application of the abovementioned mechanisms of compensation introduced by Articles 152 and 318 of the Act of Accession ; whereas detailed rules should be laid down for recording and forwarding prices of products in the Community of Ten, Spain and Portugal, which is required for the operation of the compensation mechanism ; Article 2 1 . The prices to be used calculating the offer prices for Spanish and Portuguese products referred to in Article 152 (2) (b) and Article 318 ( l ) (b) of the Act of Accession shall be the prices for those products as defined in Article 3 ( 1 ) of Regulation (EEC) No 2118 /74 and recorded in the Member States of the Community of Ten. 2 . The prices for the Spanish and Portuguese products shall be recorded and calculated in accordance with the provisions of Article 5 of Regulation (EEC) No 2118/74 . Whereas the data which are already forwarded by the Member States to the Commission under Commission Regulation (EEC) No 2118 /74 of 9 August 1974 laying down detailed rules for the application of the system of reference prices for fruit and vegetables (4), as last amended by Regulation (EEC) No 3811 /85 (s), should be used as far as possible ; Each marketing day and in respect of each product, the Member States of the Community of Ten shall forward to the Commission those prices under the conditions laid down in Article 6 (a) of the same Regulation. At the same time they shall forward :  insofar as possible, the abovementioned prices multiplied by the coefficients in force,  the items laid down in Article 6 (b) of that Regu ­ lation, account being taken of the provisions of Article 152 (2) (c) and Article 318 ( 1 ) (c) of the Act of Accession, 0) OJ No L 363 , 13 . 12 . 1989, p. 3 . (2) OJ No L 362, 27 . 12 . 1990, p. 16 . (3) OJ No L 371 , 20 . 12 . 1989, p. 28 . (4) OJ No L 220, 10 . 8 . 1974, p. 20 . ( s) OJ No L 368 , 31 . 12 . 1985 , p. 1 . 29. 12 . 90No L 366/44 Official Journal of the European Communities  the date laid down in Article 6 (d), (e), (f) and (g) of that Regulation . Article 3 The information referred to in Article 2 shall be forward no later than the day following the marketing day to which it relates. . Article 4 Regulation (EEC) No 3815/89 is hereby repealed. Article 5 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 For the Commission Ray MAC SHARRY Member ofthe Commission